Citation Nr: 0405757	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a chest 
wall contusion with scars.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel











INTRODUCTION

The veteran served on active duty from July 1954 to March 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
residuals of a chest wall contusion with scars.


FINDINGS OF FACT

The veteran does not have a current disability related to his 
history of a chest contusion injury in service and his 
current diagnoses of a chest scar and old healed multiple rib 
fractures were not sustained in active duty.  


CONCLUSION OF LAW

A chest scar and the old healed multiple rib fractures were 
not incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during this appeal.  He has also been 
provided with a VA examination in which a medical nexus 
opinion addressing the issue on appeal has been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In addition to his service medical 
records, his VA treatment reports for the period from 1997 to 
2002 have also been obtained and associated with the claims 
folder.  The veteran reported in correspondence dated 
November 2001 that he received his medical treatment 
exclusively from VA sources and has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.

In conclusion, the veteran has been adequately notified of 
the evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him. The letter of November 2001 included specific references 
to what the evidence was needed to establish entitlement to 
the grant of service connection.  The same letter informed 
the veteran of what portion of the necessary evidence and 
information he needed to provide and what potion VA would 
obtain.  For example, the veteran was advised to tell VA of 
any additional evidence or information he wanted VA to try to 
get for him, and he was told to complete authorization forms 
to help VA obtain medical records to support his claim. With 
regard to VA's duties, he was informed that VA would obtain 
service records and records from VA medical centers, and that 
VA would make reasonableefforts to obtain such things as 
medical records, employment records, or records of other 
Federal agencies.  (See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).)  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating the claim.  For these 
reasons, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that on entrance 
examination in July 1954 his chest and skin were normal and 
no abnormalities were found on radiographic study of his 
chest.  

The veteran underwent chest X-rays in December 1954 and 
February 1957, which revealed normal findings.  The reports 
of an airborne selection examination conducted in January 
1958 and an airborne training examination conducted in April 
1958 revealed normal chest and skin and no abnormalities 
detected on X-ray examination of his chest.  Chest X-ray in 
November 1958 revealed the presence of a well-calcified 
complex in his right lower lung field but otherwise normal 
findings.

The service medical records indicate that the veteran had 
been involved in three motor vehicle accidents which occurred 
in September 1958, October 1958 and May 1959.  The records 
show that the veteran was thrown through his windshield 
during the May 1959 accident and sustained minor lacerations 
of his nose and lip and a contusion of his left hip.  X-rays 
taken afterwards in May 1959 were negative.

The report of the veteran's separation examination in January 
1960 shows that his history of prior motor vehicle accidents 
in which he sustained a contusion of his chest was noted.  
The examination revealed no sequelae associated with these 
automobile accidents, negative findings on chest X-ray and no 
abnormalities on clinical evaluation of his chest and skin.

In November 2001 the veteran filed a claim of entitlement to 
service connection for residuals of a chest wall contusion 
with scars.  Pursuant to his claim, he was provided with a VA 
general medical examination and also a skin examination to 
evaluate his scars.  These examinations were conducted in 
August 2002.  His service medical records and medical history 
were available for review by the examining physicians 
beforehand.  The reports show that there was a scar on his 
anterior inferior left chest wall which measured 1.0 
centimeters in length which the veteran indicated was related 
to a bullet wound which he sustained after service in 1962.  
Chest X-rays revealed the presence of multiple healed rib 
fractures.  The pertinent diagnosis was chest wall contusion 
without identifiable residuals on physical examination but 
with multiple healed rib fractures noted on X-ray 
examination.  The examining physician stated that it was his 
opinion ". . . that if these rib fractures could be 
documented as related to (the veteran's) military motor 
vehicle accident, then they would be related to his military 
service."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any record of the veteran's involvement in an 
automobile accident during active duty will permit service 
connection for any trauma-related disability, first shown as 
a clear-cut clinical entity, at some later date.  For the 
showing of chronic disability in service there is required a 
combination of manifestations sufficient to identify the 
disability, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disability identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease or disability diagnosed after 
discharge from active duty when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In the present case, the evidence does not support the 
veteran's claim of entitlement to service connection for 
residuals of a chest wall contusion with scars.  Although his 
service medical records contain proof of his involvement in 
three separate automobile accidents during active duty in 
which he sustained a chest contusion, the medical evidence 
shows that no chronic residual disabilities were caused as a 
result of this.  All chest X-ray films taken during the 
veteran's period of active duty revealed no findings 
indicating the presence of broken ribs or bones which could 
be attributed to his chest contusion injury.  No chest scars 
or other sequelae relating to his in-service motor vehicle 
accidents were noted on separation examination in January 
1960.  Thereafter, in November 2001, over 40 years after 
separating from service, the veteran filed a claim for VA 
compensation for a chest wall contusion with scars.  The 
chest scar found on examination in August 2002 was attributed 
by the veteran to an old gunshot wound which he sustained in 
1962, approximately two years after his separation from 
active duty.  Current X-rays revealed the presence of old 
healed multiple rib fractures which the examining physician 
related to the veteran's service if they could be documented 
as being related to his in-service motor vehicle accident.  
However, we conclude following our review of the evidence 
that the absence of any objective radiographic or documentary 
evidence showing the presence of fractured ribs in service, 
despite his having been chest X-rayed twice after the 
accident in May 1959 and January 1960, is strong evidence 
indicating that his multiple rib fractures were not sustained 
during active duty.  In view of the foregoing discussion, we 
must therefore conclude that the evidence does not support 
the veteran's claim.  His appeal in this regard is thus 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
veteran's claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a chest wall contusion 
with scars is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



